Citation Nr: 1710315	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  10-03 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to April 1992.  He served on active duty for training (ADT) from February 1991 to October 1991, July 12, 1996 to July 24, 1996, and August 10, 1996 to August 24, 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In December 2012, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing at the RO in Manchester, New Hampshire.  A transcript of the proceeding is associated with the claims file.  

In March 2013, the Board remanded the Veteran's claim for further development.

A March 2015 Board decision denied the Veteran's claim.  A June 2016 Order of the Court of Appeals for Veterans Claims granted a joint motion by the parties to vacate the Board decision and remand this matter to the Board for further review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The occurrence of a personal sexual assault during a period of active duty for training has been established by a medical opinion based on a review of the evidence.

2.  The Veteran has PTSD that is attributable to active duty for training service.


CONCLUSION OF LAW

PTSD was incurred during wartime service.  38 U.S.C.A. §§ 101(24), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for PTSD is granted herein.  As such, the Board finds that any error under the VCAA with regard to the claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For periods of active duty for training (ADT) and inactive duty for training (IDT), service connection may be granted for disability resulting from disease or injury incurred in or aggravated by ADT, and for injuries incurred in or aggravated by IDT.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2014).  

"If a PTSD claim is based on an in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: . .  statements from family members. . . VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred."  38 C.F.R. § 3.304(f)(5) (2016).

The Veteran served on active duty from December 1991 to April 1992.  He also had several periods of ADT in the Army Reserve, including from February 1991 to October 1991, and was discharged from the Reserve in November 1998.  See DD Form 214 (personnel records), received March 2014 at p.20 of 56; Service treatment records, received December 2004 at p.42.  The Veteran claims that he has PTSD due to three stressors in service.

First, he alleges that in February 1991, his trainer from basic training (stateside), Sgt. P.O. (a.k.a. Sgt. D.O.), died in a black hawk helicopter crash after being deployed to the Gulf.  See Stressor Statement, November 2008; DRO hearing transcript, June 2010.  Second, he alleges that in September 1991, he went to a bar and a man offered him a drink, and he later awoke alone in a hotel room after being sexually assaulted.  See Stressor statement, October 2011; VA examination report, October 2011 at p.22 of 30.  Third, he alleges that during his active duty service, his job duties included repairing and salvaging parts from vehicles that came back from Iraq and Afghanistan that were damaged or destroyed in combat operations, which vehicles had lots of blood, bullet holes, pieces of shrapnel, had been burned, and had clothing pieces, while expecting himself to get deployed; he also alleges that his duties included cutting up flight vests that had belonged to wounded soldiers for disposal.  See Board hearing transcript at p.3-4.

As an initial matter, the Board notes that the Veteran's service treatment records are silent as to any psychiatric treatment, except the Board does acknowledge that the Veteran reported trouble sleeping in February 1992 in the context of treatment for an ear condition.  

His personnel records do not indicate any combat, and the Veteran's representative conceded at the Board hearing that the Veteran had no combat experience.  His reservist records do show, however, that after his discharge from active duty in April 1992, he had several unexcused absences from trainings in May 1992, June 1992, and July 1992, and that he was reassigned to another reservist unit due to unsatisfactory performance in October 1992.

An October 1998 VA treatment record shows the Veteran reported insomnia.  The Board notes again that the Veteran was discharged from the Army Reserve in November 1998.  December 1998 to January 1999 VA mental health records show he attended a few group therapy sessions, but no diagnosis was noted.  See VA treatment records, received February 2003 at p. 1-4.  A September 2007 VA mental health initial evaluation record shows the Veteran reported that his father recently passed away, and an adjustment disorder with mixed depression and anxiety was diagnosed.  A September 2007 VA mental health record reflects he reported severe insomnia.  In January 2008, he was admitted to the VA hospital for suicidal ideation, and his diagnosis was changed to a bipolar disorder.  A March 2008 VA primary care record noted the Veteran had diagnosed PTSD.  January 2009 VA treatment records reflect the Veteran was admitted for suicidal ideation, and reported a history of military sexual trauma (MST).  In February 2012, the Veteran was hospitalized due to experiencing nightmares relating to his reported sexual trauma.  See VA examination report, May 2013; Report of hospitalization, March 2012.  An April 2013 VA mental health record notes the Veteran reported sexual trauma in service and requested changing to a female therapist for PTSD treatment.  See VA treatment records, received March 2014 at p.40-41 of 310.

The Veteran was afforded VA examinations in September 2010, October 2011, and May 2013.

The September 2010 VA examiner noted the Veteran's reported stressors at that examination included breaking an ankle in service, and when his buddy Sgt. O. died in Iraq (while the Veteran was stateside).  The VA examiner opined that these stressors did not meet the criterion A for a PTSD stressor and that, therefore, the Veteran did not meet the diagnostic criteria for PTSD.  The Veteran's reports of an in-service sexual assault, however, were not addressed in this examination report.  The VA examiner recorded diagnoses of a bipolar disorder and a personality disorder, but did not provide any etiological opinion.

The October 2011 VA examiner diagnosed PTSD, a mood disorder, a personality disorder, and benzodiazepine abuse in remission.  The examiner noted, however, that these disorders shared many symptoms.  At the examination, the examiner noted the Veteran reported symptoms including anger, outbursts, mood swings, trouble sleeping, and nightmares.  See report at 19.  He reported that as a child, he was in foster care and was abused, for example, by not being permitted to use the bathroom and going hungry.  See report at 21.  Regarding his stressors in service, he reported that in September 1991, he was raped by a man who bought him a drink at a bar and must have slipped something into it and took him to a hotel.  At the examination, the examiner noted the Veteran reported symptoms including anger, outbursts, mood swings, trouble sleeping, and nightmares.  See report at 19.  The VA examiner opined that the sexual trauma stressor meets criterion A for PTSD, as did his history of childhood trauma.  The examiner went on to opine that should the authenticity of the Veteran's reported sexual trauma in service be established, then the Veteran does have PTSD related to his service.  At the same time, the examiner noted the Veteran was not a reliable historian (apparently regarding the circumstances of his placement into foster care).  The examiner added that the opinion was complicated by the underlying personality disorder and mood disorder.

A May 2013 VA examination report reflects the examiner diagnosed PTSD, chronic, a bipolar disorder, and benzodiazepine dependence, sustained, full remission.  The Veteran reported a childhood history of being placed in foster care after his mother attempted suicide, but did not report any abuse during foster care.  The examiner noted that the Veteran first sought mental health treatment at the VA medical center in 1998 or 1999, and that he was in consistent treatment in the past few years.  The examiner noted that in February 2012, the Veteran was hospitalized at the VA hospital due to nightmares related to his sexual trauma in service.

Regarding the Veteran's stressors, first the examiner noted that the Veteran reported that his sexual trauma in service was his worst trauma, that it was very difficult for him to discuss, and that he had mixed feelings about pursuing a claim based on sexual trauma and that he had a lot of avoidance related to it.  The examiner noted the Veteran was reluctant at the examination.  The Veteran reported that the sexual trauma noted in the October 2011 VA examination report was accurate.  The examiner opined that the sexual trauma he reported met criterion A for PTSD.  Second, the Veteran reported a stressor involving his trainer dying in the Gulf, which the examiner opined did not meet criterion A for PTSD, noting that simply hearing about the death of someone does not involve extreme trauma, and noting the Veteran was never himself in a potentially hostile or threatening situation.  Third, the Veteran reported working on vehicles returned from Desert Storm with bullet holes, etc., which the examiner also opined did not meet criterion A.  The examiner noted that the Veteran also met criteria B through F for a PTSD diagnosis.  Symptoms including, but not limited to, anxiety, depression, panic attacks, and poor sleep were noted.  

The May 2013 VA examiner ultimately opined that the Veteran's PTSD was less likely than not related to his active service, reasoning that the order for the examination noted that the sexual trauma was not to be considered, and because the examiner opined that the other two reported stressors did not meet criterion A for PTSD.  Regarding the history of a diagnosed bipolar disorder, the examiner opined that there was no evidence of any relationship to service.

Recently, the Veteran submitted a September 2016 private evaluation report from Dr. C.R. (Ph.D), in which Dr. C.R. noted that she had reviewed several pertinent records from the Veteran's claims file, including his VA examination reports, statements from the Veteran and his wife, and the Board hearing transcript.  Dr. C.R. acknowledged the Veteran had a traumatic childhood.  She noted that although the Veteran sought treatment as early as 1999, he did not disclose his experience of MST until many years later.  Dr C.R. opined that the delay was not unusual, as the shame associated with sexual trauma, particularly male survivors, inhibits many from disclosing the experience.  She noted that while the record showed a positive PTSD screen in 2009, the Veteran appeared silent about the MST until October 2011, when he reported in a statement that he was so upset and afraid to talk to anyone about it that he held it in for years, and that it was embarrassing and he would get sick thinking about it.  Dr. C.R. also noted the statement by the Veteran's wife regarding his reported sexual trauma.  Dr. C.R. noted that both the 2011 and 2013 VA examiners found the Veteran's sexual trauma stressor and his symptoms meet the diagnostic criteria for PTSD.  Dr. C.R. opined that it is not surprising that the Veteran's symptoms worsened after he disclosed and began addressing the sexual trauma in treatment, and that after avoiding it for several years, he was overwhelmed by the memories and feelings when he began to process them.  Ultimately, Dr. C.R. opined that it is more likely than not that the Veteran has PTSD, and that it is at least as likely as not that his experience of MST in 1991 caused his PTSD.  Regarding his diagnosed bipolar disorder, Dr. C.R. acknowledged that "there has been some debate about whether he has a bipolar disorder," but that his depressive symptoms warranted some sort of mood disorder diagnosis.

As shown above, the Veteran was diagnosed at the VA medical center back in 2007 with an adjustment disorder after his father died, which was changed in January 2008 to a bipolar disorder when he presented to the VA medical center with suicidal ideation.  Then, two months later, in March 2008, the diagnosis was changed to PTSD, and the October 2011 VA examiner opined that PTSD and a mood disorder can share many symptoms.  As noted most recently by Dr. C.R. in September 2016, "there has been some debate about whether he has a bipolar disorder."  In light of all the above evidence, the Board finds that the Veteran's symptomatology is most accurately described as relating to his diagnosed PTSD.

The Board further finds that the preponderance of the evidence shows that the Veteran's PTSD is related to his reported sexual trauma in service.  As shown above, in September 2016, Dr. C.R. essentially opined that it is at least as likely as not that the Veteran's reported in-service stressor involving a sexual assault occurred, reasoning in part that it is not unusual for a male victim to delay disclosure of sexual trauma because it is embarrassing and due to the shame associated with it, and reasoning that the Veteran's symptoms worsened after disclosing it, which she noted was not surprising.  See 38 C.F.R. § 3.304(f)(5).  The Board emphasizes that there is no medical opinion of record that contradicts the opinion of Dr. C.R. regarding the likelihood that the Veteran's reported sexual trauma in service occurred.  While the Board acknowledges that the Veteran has been noted as not being a reliable historian, that notation appears to relate to his childhood history of being placed in foster care, and not his report of sexual trauma.  Rather, his reported sexual trauma incident has remained consistent.  Moreover, the opinion of Dr. C.R. is supports by the October 2011 VA examiner's opinion that should the authenticity of the Veteran's reported sexual trauma in service be established, then the Veteran does have PTSD related to his service.  The September 2010 and May 2013 VA examiners did not address whether the Veteran's PTSD is related to an in-service sexual assault.  Thus, the September 2016 opinion of Dr. C.R. is the most probative opinion of record.  Therefore, having found the Veteran has PTSD related to his reported sexual assault during active duty for training, and in light of the private opinion of Dr. C.R. that it is at least as likely as not that the reported sexual assault occurred during his ADT, the Board finds that service connection for PTSD is warranted and will grant the claim.


ORDER


Entitlement to service connection for PTSD is granted.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


